Citation Nr: 1827806	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-27 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bone degeneration, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for nerve damage, to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for fatty liver, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2008, the RO, in pertinent part, denied a compensable rating for bilateral hearing loss and service connection for a back disability.  The RO denied service connection for bone degeneration, nerve damage, and liver damage, secondary to exposure to contaminated water at Camp Lejeune in July 2010.  Jurisdiction presently resides with the RO in Louisville, Kentucky.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board remanded the claim in April 2014.  The case is now returned for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board remanded the increased rating claim for hearing loss, in part, so that a copy of an audiogram referenced on a July 27, 2009 audiology consult could be obtained.  The July 2009 audiology report notes the Veteran's complaints regarding his hearing loss, and also notes that an audiogram performed that day could be viewed under the tools menu by clicking on audiogram display.  The Board does not have the capability to see the audiogram.  On remand, a copy of the July 27, 2009 audiology consult was added to the record again, but the corresponding audiogram still has not been added to the Veteran's file.  This must be remedied on remand.

The Board remanded the issues of entitlement to service connection for bone degeneration, nerve damage, and liver damage so that verification of asbestos exposure and/ or other chemicals could be determined with the service department.  It was noted that the Veteran contends that he has bone degeneration, nerve damage, and liver damage as a result of exposure to contaminated water at Camp Lejeune, as well as from exposure to asbestos, and dirt, oil, and other substances from cleaning engines that had been in the Persian Gulf War.  A VA examination provided in April 2010 addressed the relationship between the Veteran's claimed disabilities and exposure to contaminated water, lead, gasoline, and dry clean fluid, but did not address the Veteran's contention regarding asbestos exposure.  The Board noted in its prior remand that if the evidence showed exposure to asbestos in service, based on the Veteran's occupation of being a small arms technician, and self-propelled artillery repair/ tech in the U.S. Marine Corps, then a medical opinion should be provided to determine whether his bone degeneration, nerve damage, and liver damage were related to his exposure.  

The RO contacted the service department requesting records of exposure to asbestos in service or jobs performed.  The National Personnel Records Center responded that the Veteran's complete record had already been uploaded to VBMS.  No further inquiry was made with the service department regarding the Veteran's asbestos exposure claim.  The RO noted in its December 2017 supplemental statement of the case that the service treatment records reflected a Medical Surveillance Questionnaire documenting the Veteran's reports of exposure to asbestos in March 1992 for two and a half years, which was already of record.  

Subsequently VA examinations were provided in March 2015 addressing the etiologies of the Veteran's bone degeneration, fatty liver, and nerve damage, which were negative opinions.  However, the opinions did not specifically address the Veteran's contentions of exposure to asbestos in service.  The Veteran's representative argued in a March 2018 appellate brief that VA failed to provide a reliable evaluation addressing the etiologies of his disabilities based on asbestos exposure.

Although the Board noted in its remand that a medical opinion should be provided only if the evidence showed exposure to asbestos, which still has not been corroborated by the evidence, the United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the examiner's opinion has not fully considered the Veteran's additional contention of exposure to asbestos.  As a result, the examiner failed to give adequate rationale for negative nexus opinions for the Veteran's claimed disabilities.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the appellant's claim of entitlement to service connection for bone degeneration, nerve damage, and liver damage under these administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997). An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

Neither the VA Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

The only evidence of record regarding asbestos exposure is the Veteran's statements in service, which have not been objectively corroborated.  Additional efforts should be made to determine whether there is any objective evidence that the Veteran was exposed to asbestos during his service.  

Finally, the Veteran's service connection claim for a back disability is inextricably intertwined with the issue of service connection for bone degeneration being remanded herein, as the medical evidence shows diagnoses of degenerative disc disease and degenerative arthritis in the lumbar spine.  See, e.g., March 2015 VA examination report.  Accordingly, the Veteran's other claim must be addressed by the RO prior to the Board's consideration of the service connection claim for a back disability presently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the VBMS file a copy of a July 27, 2009 audiogram performed at the VAMC in El Paso, Texas.  Note that the July 27, 2009 audiology consult of record notes that "Today's audiogram can be viewed under the tools menu by clicking on audiogram display."  The corresponding July 27, 2009 audiogram referred to in the July 27, 2009 audiology consult is not of record.

2.  Contact the National Personnel Records Center and any other appropriate repository of records, and request that they provide any available information about the types of hazardous chemicals that the Veteran would have been exposed to, including asbestos, as an a small arms technician, and self-propelled artillery repair/ tech in the U.S. Marine Corps from September 1983 to October 1995.  If the service department is unable to furnish such records, ask the service department to identify any other resource for such information. 

Document all efforts to obtain this information.

3.  Obtain all outstanding pertinent VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records. 

4.  Arrange for a supplemental medical opinion to be provided to determine the nature and etiology of the Veteran's bone degeneration, nerve damage, and liver damage, with respect to the claimed asbestos exposure.  The file must be reviewed by the examiner in conjunction with the opinion provided. 

After reviewing the claims folder including lay statements, service treatment records and treatment medical records, notation to the effect that this record review took place should be included in the report, and the VA examiner is requested to provide an opinion for each diagnosed bone degeneration, nerve damage, and liver damage disability, specifically whether it is at least as likely as not (a 50 percent probability or greater) that such disorder(s) had its onset during the Veteran's active service or is otherwise causally related to his service, to include the claimed asbestos exposure.

A complete rationale for all conclusions expressed should be set forth in the report of examination. If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

5.  After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




